Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 9/22/2021.
Response to Arguments
Applicant's arguments with respect to the previous rejections, filed 9/22/2021, have been fully considered but they are not persuasive. 
Regarding the applicants’ argument with respect to the 112 rejection of the claims due to the use of the term “command/address interface”, the examiner does not find the argument persuasive.  Essentially the applicants’ argue that because the specification also uses unclear language that the claim is welcome to use the unclear language.  The examiner does not find this line of reasoning persuasive because it does not clarify the scope of the claim language.  The specification does not provide a definition of the term “command/address interface” which would provide a clear scope of the limitation when used in the claim.  As such, simply because the unclear term is used in the specification does not provide clarity to the scope of the unclear term when it is used in the claims.  
As discussed in the rejection mailed 6/24/2021, as well as below, the claim limitation is unclear because it is not clear whether the interface needs to be both a command interface and an address interface, or whether or not it needs to be only one or the other.  The applicants argue that the specification describes this interface as only a single interface.  The examiner respectfully disagrees.  The specification does not describe the interface at all outside of calling it a “command/address interface”.  As discussed above, this leads to a clarity issue.  The ordinary 
The applicants argue that Le Bihan does not disclose transmitting an encrypted command.  The examiner respectfully disagrees.  First, the examiner notes that the claim language is worded extremely broadly.  “A memory device” is simply any device that is associated with any sort of memory.  In other words, any device that stores any data (i.e. remembers data).  When looking at Fig. 2 of Le Bihan both the Host Processor 102 and the Memory 104 would read on the language “a memory device”.  Host Processor 102, for example in Fig. 5, can be seen as having memory which stores shared keys, nonce components, and counts, at the least, and as such meets the broadly recited “a memory device”.  Regarding “processing device”, any device which performs any sort of processing meets the language.  In the case of Le Bihan, both Host Processor 102 and Memory 104 meet this language.  Memory 104 certainly falls within the scope of “processing device” as it is describes throughout as performing calculations including decryption and generation of nonces.  
Similarly, the language “receiving a response” does not limit what the response is from, so any response to anything meets this limitation.  It does not have to be a response to the encrypted command, and has not been interpreted as such.

With regards specifically to the encrypted command transmitted from the memory to the processor, the applicants state “that [Le Bihan] appears to only describe an unencrypted nonce value being transmitted.”  This is very clearly not the case.  Le Bihan describes decrypting received nonces by both the processor and the memory, and as such the received nonces must have been encrypted.  This can be seen throughout the specification, including, but not limited to, paragraphs 0076, 0097, 0109, and 0112.  Paragraph 0108 explicitly teaches the memory encrypting the nonce and sending it to the processor.  As such, the examiner does not find the argument persuasive.
	Regarding the “allowing for more complex challenges…for example, arithmetic challenges…”, the examiner notes that this is not claimed and as such the argument is moot and therefore unpersuasive.  Once again, this appears to be an issue with the applicants’ claim language being overly broad for the scope they are arguing and this apparently intending to encompass.
	Regarding the applicants’ argument that Le Bihan does not “disable the entire command/address interface”, the examiner once again notes that the language of the claim does not required what the applicants are arguing.  The claims require “disabling…a command/address interface”.  Partially disabling something still falls within the scope of disabling that thing.  In this case, partially disabling the interface (e.g. disabling commands for certain addresses – command/address disabling) falls within the scope of disabling a command/address interface (note that this is a further interpretation of “command/address” that 
	The examiner further notes that the claims do not recite “disabling all access (both read and write) to all locations of the memory device”.  If the applicants do intend for this to be the case, the examiner respectfully requests that the applicants provide an explanation of how “disabling a command/address interface” is somehow limited to requiring “disabling all access (both read and write) to all locations of the memory device”.  The examiner has not and will not read limitations in from the specification, and has and will continue to give the claims their broadest reasonable interpretation.  If the applicants would like the claims to be interpreted more specifically, the applicants will need to amend the claims to more specifically define the scope that they intend to encompass.
The applicants’ arguments with respect to claims 2 and 4 appear to simply rely on the arguments against claim 1, and as such are not persuasive.  The examiner further notes that encrypting a “challenge-response” (i.e. the response to a challenge command) is still a command in itself, the command at least being “authenticate me based upon this response”.
	Regarding claim 6, the applicants argue that some commands to a non-subset of memory are still processed and as such does not meet “ignore any instructions transmitted over the command/address interface”.  First, the language requires ignoring any instructions, not all instructions.  So if one instruction is ignored, it meets the claim language of “any instruction”.  Second, the interface is not claimed as being a hardware interface and instead can be interpreted as a logical interface.  And as such, the logical interface for the commands to the specific subset of addresses are blocked.  All of them are blocked.  And this meets the claim language as well.  As such, the examiner does not find the arguments persuasive.

	 Because the examiner has not found the applicants’ arguments persuasive, the examiner has maintained the rejections and presented below.
	Once again, based upon the applicants’ arguments, the examiner believes that the applicants intend for the language of the claims to be more specific than what is actually claimed, and as such the examiner suggests that the applicants amend the claim to accurately reflect that which they believe they invented.
All objections and rejections not set forth below have been withdrawn.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 9, and 15 recite “a command/address interface”.  It is not clear whether the interface must be a command interface and an address interface, or whether the interface must be only one or the other.  As such, the scope of the claims is unclear.
Claims 6, 14, and 18 recite “the command/address interface”.  It is not clear whether the interface must be a command interface and an address interface, or whether the interface must be only one or the other.  As such, the scope of the claims is unclear.

The remaining claims are rejected by virtue of their dependence upon the above addressed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 6-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Le Bihan et al. (US Patent Application Publication Number 2009/0222910) hereinafter referred to as Le Bihan.

Regarding claims 1, 9, and 15, Le Bihan (Le Bihan Fig. 1) disclosed a device comprising: a memory array (Le Bihan Fig. 2 for example); control logic communicatively coupled to the memory array (Le Bihan Fig. 2 for example); a one-time programmable (OTP) memory bank, the OTP storing at least one key (Le Bihan Paragraphs 0082-0084); and authentication logic the authentication logic configured to: transmit an encrypted command to a processing device (Le Bihan Paragraphs 0106-0117 for example), receive a response from the processing device (Le Bihan Paragraphs 0106-0117 for example), decrypt the response (Le Bihan Paragraphs 0106-0117 for example), detect that the decrypting failed (Le Bihan Paragraphs 0106-0117 for example), and disable a command/address interface of the control logic in response to detecting that the decrypting failed (Le Bihan Paragraphs 0106-0117 for example). 
 
Regarding claims 2 and 12, Le Bihan disclosed that generating the encrypted command by encrypting a plaintext command using a shared private key (Le Bihan Paragraphs 0106-0117 for example). 
Regarding claim 3 and 16, Le Bihan disclosed that decrypting the response comprising decrypting the response using the shared private key (Le Bihan Paragraphs 0106-0117 for example). 

Regarding claims 7 and 19, Le Bihan taught scrubbing one or more memory banks upon detecting a successful decryption after detecting that the decrypting failed (Le Bihan Paragraphs 0106-0117 for example – erase memory). 
Regarding claims 8 and 20, Le Bihan taught that detecting that the decrypting failed further comprising determining whether the response is valid or invalid (Le Bihan Paragraphs 0106-0117 for example). 
Regarding claim 10, Le Bihan taught the memory array comprising a dynamic random-access memory (DRAM) array (Le Bihan Paragraph 0002 for example – The examiner notes that the claimed DRAM is not claimed as being anything other than existing in the system). 
Regarding claim 11, Le Bihan taught the dedicated interface comprising a serial interface (Le Bihan Paragraph 0055). 
Regarding claim 14, Le Bihan taught the command/address interface communicatively coupled to a signal generated by the authentication logic, the disabling of the command/address interface comprising raising the signal generated by the authentication logic (Le Bihan Paragraphs 0106-0117 for example). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bihan.
While Le Bihan taught mutual authentication between the processor and the memory, utilizing shared private keys, they did not explicitly teach the alternative of generating the encrypted command by encrypting a plaintext command using a public key, wherein the decrypting the response comprising decrypting the response using a private key corresponding to the public key. 
However, it was well, before the effective filing date of the invention, that mutual authentication can be performed by public key encryption, including the first entity encrypting a challenge nonce using the second entity’s public key, the second entity decrypting the nonce using their corresponding private key, and then encrypting the nonce with the first entities public key, and returning the encrypted nonce to the first entity, who decrypts the encrypted nonce using their corresponding private key, and then verifying that the nonce matches the originally sent nonce.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date to utilize this well-known alternative method of mutual authentication in the system of Le Bihan.  This would have been obvious because the person .  
 


Conclusion
Claims 1-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190332763 taught a system for providing mutual authentication between a host device and a storage device involving challenge response authentication utilizing shared keys.
US 20180081827 taught a system for providing mutual authentication between a processor and a memory chip using signatures.
US 11,050,570 teaches an interface authenticator which is connected between a client system and a device, and when the interface authenticator is connected to the device, the device authenticates the interface authenticator, at which point the device allows commands to be executed through the interface authenticator.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491